On Application for Rehearing;
En Banc.
PER CURIAM.
By application for rehearing, the defendants-appellants suggest that in our original opinion we erred in not giving the defendants credit against their liability upon the notes for the payments in the amount of $287 which had been paid upon it prior to suit. In the absence of any proof that the appellants themselves contributed to any of the payments made to the plaintiff upon the instrument sued upon, which the debtor {Mr. Grady Black) otherwise had the right to impute to that portion of the debt which he had the most interest in acquitting (see LSA-C.C. Arts. 2163, 2166), we do not feel that the appellants are entitled to credit for such payments.
Application for rehearing denied.